Citation Nr: 1827729	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service connected status post lumbar spine surgery with residuals (lumbar spine disability).

2. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy associated with service connected lumbar spine disability.  

3. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy associated with service connected lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In November 2014, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in December 2014.  At that time, the Board remanded the Veteran's claims for increased ratings for a lumbar spine disability and for left lower extremity radiculopathy for further development.  On remand, the RO granted service connection for right lower extremity radiculopathy in a February 2018 rating decision.  An initial rating of 10 percent was assigned, effective January 23, 2018, the date of the VA examination indicating the Veteran had such a current disability.  The General Rating Formula for Disease and Injuries of the Spine requires associated objective neurologic abnormalities to be evaluated separately under appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, Note (1) (2017).  As such, the propriety of the rating for the Veteran's right lower extremity radiculopathy is part and parcel of the increased rating for the lumbar spine disability, which is part of the Veteran's current appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for associated radiculopathies.  Therefore, because such rating is included in the diagnostic criteria for the lumbar spine condition, separate procedural development is not necessary and the Board will adjudicate this issue in connection with the claim for a higher rating for the lumbar spine disability, as was also explained in the December 2014 Board remand regarding the left lower extremity radiculopathy rating.



FINDINGS OF FACT

1. Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's back disability has not resulted in thoracolumbar spine forward flexion limited to 30 degrees or less, or ankylosis of the thoracolumbar spine; nor did he have 4 weeks of incapacitating episodes at any time during the appeal period.  

2. The Veteran's radiculopathy of the left lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.

3. The Veteran's radiculopathy of the right lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237(2017).

2. The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with the lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124(a), Diagnostic Code 8520 (2017).

3. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with the lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124(a), Diagnostic Code 8520 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in June 2008. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to his claims and the examinations adequately provide the findings necessary for a resolution of the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

In an October 2008 rating decision, the Veteran was granted service connection for a lumbar spine disability and assigned a 20 percent rating under Diagnostic Code 5237, with an effective date of May 22, 2008, the first day following his separation from active service.  The Veteran appealed this initial rating.

A May 2009 rating decision granted service connection for radiculopathy of the left lower extremity related to the Veteran's lumbar spine condition, and assigned a 10 percent rating under Diagnostic Code 8520, with an effective date of May 22, 2008.  Because the radiculopathy symptoms were shown in VA treatment records within the first year of the Veteran's separation from active service, the effective date assigned was the first day after the Veteran separated service.  The Veteran perfected his appeal on the initial ratings for his lumbar spine disability.  Pursuant to a Board remand, the Veteran was provided a January 2018 VA examination, at which time the Veteran was shown to also have radiculopathy of his right lower extremity related to his lumbar spine disability.  Accordingly, the RO granted him a 10 percent rating for his right lower extremity radiculopathy under Diagnostic Code 8520, effective January 23, 2018, the date of the VA examination where he was first shown to have right lower extremity radiculopathy.  The RO also continued the Veteran's 20 percent rating for his lumbar spine and 10 percent rating for his left lower extremity radiculopathy.   The Veteran asserts that he is entitled to higher ratings for his lumbar spine disability and associated lower extremity radiculopathies.

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disabilities may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine Disability

The Veteran is in receipt of a 20 percent rating for his lumbar spine disability under Diagnostic Code 5237. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine. 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5).

Any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, associated with a service connected back disability are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1). 

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. 38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed. DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code 5237.  All disabilities of the lumbosacral spine are rated using the General Formula or Intervertebral Disc Formula, meaning that the rating criteria are the same regardless of the actual diagnosis.  

At an August 2008 VA examination, the Veteran reported the following functional impairments resulting from his back condition: continued back pain preventing him from playing sports, running, or walking for long periods of time, and he was also having difficulty doing household chores.  He reported constant lower back pain that was crushing, squeezing, burning, aching, oppressing, sharp, and sticking, and rated at a level eight out of ten.  The Veteran reported no bowel or bladder complaints.  The Veteran reported that over the past twelve months, he had incapacitating episodes lasting 21 days, and that his physician had recommended bed rest during that time following his March 2008 lumbar spine surgery.  The Board notes that it was unable to confirm this after reviewing the Veteran's March 2008 surgical treatment records, but ultimately finds, as discussed below, the truth of this assertion would not change the outcome of this decision.  

On examination, thoracolumbar spine range of motion measurements were as follows: flexion to 47 degrees, with pain occurring at 40 degrees; extension to 20 degrees, at which point painful motion would begin; right lateral flexion to 27 degrees, with pain occurring at 20 degrees; left lateral flexion to 22 degrees, with pain occurring at 20 degrees; right lateral rotation to 30 degrees, at which point painful motion would begin; and left lateral rotation to 25 degrees, at which point painful motion would begin. The examiner noted there was no evidence of radiating pain on movement or muscle spasm.  There was tenderness noted on examination described as to percussion.  Straight leg raising tests were negative on both the right and the left.  The was no ankylosis of the Veteran's lumbar spine.  Further, the examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also stated that there were no signs of IVDS with chronic and permanent nerve root involvement.  In addition, no sensory dysfunction or neuropathy was noted on examination.

The Veteran was afforded another thoracolumbar spine VA examination in January 2018.  The Veteran reported experiencing chronic lower back pain with bilateral leg pain which was much worse on the left side.  He reported having flare-ups a few times a year because of his lower back pain, which would be severe and debilitating.  The Veteran reported having functional loss or functional impairment in that he could not play sports anymore and was limited in his recreational activities, especially water sports.  He stated he could not ski or snowboard and was also limited in his ability to drive.  

On examination, range of motion measurements were as follows: forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  Pain was noted on examination, but the examiner stated that it did not result in additional functional loss.  The examiner noted objective evidence of tenderness or pain on palpation of the low lumbar spine, which was of a mild severity.  There was no evidence of pain with weight bearing.  The examiner also noted that the Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, but the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  


However, the examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  He reached the same conclusion about the Veteran's flare-ups, in that the Veteran was not examined during a flare-up, so the examiner was unable to determine functional limitations during flare-ups without resorting to mere speculation.  However, the examiner did note that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner determined that the Veteran did not have ankylosis of the spine, IVDS, or incapacitating episodes over the prior 12 months; nor did he have any other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.

VA treatment records from the appeal period show that the Veteran continued to seek treatment for lumbar spine pain, but the treatment records did not contain any information which would warrant a higher disability rating.  There were no indications that the Veteran's lumbar forward flexion was ever limited to 30 degrees or less in his VA treatment records, nor were there any prescriptions for bed rest or findings of ankylosis of the spine in these records.  

The Veteran also submitted lay statements throughout the course of the appeal regarding his lumbar spine symptomatology.  First, the Veteran submitted a written statement dated June 30, 2008, wherein he wrote that since undergoing lumbar spine surgery in service for a back condition acquired therein, he had been very limited in daily life activities.  Next, the Veteran provided a written statement with his notice of disagreement in November 2008.  He wrote that his chronic lumbar syndrome had rendered him in a totally disabled state and he had lost the ability to function as a normal male of his age.  He described having daily pain, daily severe muscle spasms, and an inability to lift anything greater than five pounds for fear of injuring his back further.  He also wrote that the 2008 VA examiner failed to conduct an adequate examination of the extent of his lumbar spine disability, but did not identify specific inadequacies for the Board to consider.  Finally, the Veteran wrote in his formal appeal to the Board in June 2009 that he was unable to be employed due to his back condition inflicting daily pain, causing very limited motion, and preventing him from lifting a small amount of weight.

The Veteran testified before the Board in November 2014 that his back symptoms had worsened since his last VA examination.  His stated that his lumbar range of motion had decreased and he had had to miss work due to not being able to get out of bed from his back pain.  He said he experienced tingling and muscle issues through the buttock and left lower extremity.

Being that the Veteran has been in receipt of a 20 percent disability rating for his lumbar spine condition throughout the entire appeal period, in order to warrant an increased rating, his condition would have to be productive of, at least, forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or IVDS with at least 4 weeks of incapacitating episodes during a 12 month period.  That is not the case here.  The Veteran has never been shown to have had ankylosis of the spine and even his statements about having been prescribed bed rest in 2008 would not have sufficed to increase his disability rating at that time, because he only reported having had three weeks of bed rest, when he would have needed to have had four weeks of prescribed bed rest to warrant a higher rating.  As such, the fact that the Board was unable to verify the prescription of three weeks of bed rest in the Veteran's private treatment records was not relevant because it could not provide the necessary information needed to increase the Veteran's disability rating for his lumbar spine disability.  Further, range of motion measurements never showed that the Veteran's thoracolumbar spine forward flexion was limited to thirty degrees or less.  Based on the foregoing, the Board finds that the Veteran did not meet the schedular rating criteria for a rating in excess of 20 percent for a lumbar spine disability.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran's lumbar spine disability has not been so functionally limited as to warrant a rating in excess of 20 percent.  For example, in August 2008, the VA examiner noted that the Veteran exhibited pain on flexion beginning at 40 degrees.  Further, the examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In January 2018, although pain was noted on examination, the VA examiner stated that it did not result in additional functional loss.  The 2018 examiner also noted that the Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  As such, while the Veteran clearly experiences pain on range of motion, the pain has not been shown to effectively limit the forward flexion in his back to 30 degrees or less.  

Consideration has been given to assigning a separate compensable rating for other neurological abnormalities related to the low back disability, such as bowel or bladder incontinence.  The Board notes that the Veteran has been awarded service connection for radiculopathy of the lower extremities and those ratings will be addressed below.  As for bowel or bladder incontinence due to the back disability, the Board finds that separate ratings are not warranted, as these conditions have never been diagnosed or alleged by the Veteran. 

Therefore, the Board finds that a rating in excess of 20 percent for a low back disability is not warranted at any time during the appeal period.   

The Board has considered that the Veteran's assertion that his 2008 VA lumbar spine examination was inadequate.  However, the Veteran did not point to any specific inadequacy with the examination and the Board does not find any actual issue needing to be addressed relating to the adequacy of that examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Veteran was also afforded another VA examination in January 2018 and has not objected to the adequacy of that examination.  Given the foregoing, there is no basis to find that a remand for another opinion is required. 38 C.F.R. § 3.159 (d) (2017); See also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

Lower Extremity Radiculopathies

The Veteran is currently rated 10 percent for radiculopathy of the right and left lower extremities under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2017).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2017). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124 (a).

After a review of the evidence of record, the Board finds that disability ratings in excess of 10 percent for radiculopathy of the left and right lower extremities are not warranted. 

An August 2008 VA examination report shows that the Veteran complained of lumbar pain that radiated to the left buttock.  However, the Veteran did not show evidence of peripheral nerve involvement during examination.  Neurologic examination of the lower extremities revealed motor and sensory functions were within normal limits.  Both the left and the right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The thoracolumbar examination showed no evidence of radiating pain on movement and no muscle spasms.  Straight leg raising tests were negative on both the left and right.

The Veteran was afforded another VA examination in January 2018.  The VA examiner stated that the Veteran had "mild" sciatic nerve radiculopathy of both the right and left lower extremities, with symptoms manifesting as mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness bilaterally.    Muscle strength testing for the knee, ankle, hip, and great toe were all normal and muscle atrophy was not present.  Deep tendon reflexes of the bilateral knees were absent and of the ankles were hypoactive.  Sensory examination of the bilateral lower extremities were noted as normal for the upper anterior thighs, and decreased for the thighs/knees, lower legs/ankles, and feet/toes.  Straight leg raising test results were negative on both the left and right. 

Despite the 2008 VA examination findings, VA treatment records from this time period show reports of radiculopathy sensations of the left lower extremity.  An August 21, 2008 treatment record states that the Veteran described left lumbar pain radiating to his left buttock associated with numbness since his March 2008 surgery.  His lower extremity strength was normal and his sensation was grossly intact in the bilateral lower extremities.  Another note dated September 12, 2008, the month following the August 2008 VA examination, shows that the Veteran complained of sensory changes of anterolateral thigh paresthesias in his left lower extremity.  He described having sensations of thigh weakness when ascending a hill.  His lower extremity muscle strength tests were all normal and his sensations were intact to light touch.  In March 2009, the Veteran reported the pain was radiating all the way down his left leg, but he denied any lower extremity weakness.  VA treatment records throughout the rest of the appeal period showed that the Veteran continued to treat for chronic lower back pain and intermittent lower left extremity radiculopathy numbness and tingling.  

In short, the treatment records did not show radiculopathy symptoms more severe than those which were exhibited on VA examination in 2018.  The Board notes that the Veteran did express having some right lower extremity numbness and tingling at a single VA treatment visit in July 2009.  However, he was not actually diagnosed with radiculopathy of the right lower extremity until the January 2018 VA examination.

The Veteran testified before the Board in November 2014 that around four times a year, he would feel a sharp pain that would "shut down" his left lower side.  At all other times, he would feel a constant tingling and numbness.  The Veteran did not mention any right lower extremity radiculopathy symptoms at his Board hearing.

The Board finds that the totality of the competent evidence does not more nearly approximate moderate incomplete paralysis of the left and right lower extremities. The Board acknowledges the functional impact of the disabilities, but finds that the overall evidence weighs against a finding of moderate incomplete paralysis.  

The 2018 VA examiner classified the severity of the left and right lower extremity radiculopathies as mild.  That determination was made by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination, and there were never reports of radiculopathy symptoms during the appeal period which were more severe than those upon which this 2018 VA examination opinion was based.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  The Veteran's symptoms are contemplated by the mild, 10 percent rating for each lower extremity. 

Therefore, the Board finds that ratings in excess 10 percent for left and right lower extremities radiculopathy are not warranted at any time during the appeal period.  38 C.F.R. §§ 4.124a, Diagnostic Code 8520.  

In reaching these conclusions with respect to all of the claims on appeal, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, the Board concludes that the findings during medical evaluations are more probative than are the lay statements.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the ratings currently assigned and with the findings on VA examinations.  As such, the Board has considered the assertions of the Veteran, but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  


ORDER

Entitlement to an initial rating in excess of 20 percent for service connected lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with service connected lumbar spine disability is denied.  

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with service connected lumbar spine disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


